              Case 1:19-cr-00463-DLC Document 45 Filed 07/17/20 Page 1 of 1
                                            U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 17, 2020

BY ECF

Honorable Denise L. Cote
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:      United States v. Emiliano Bomba, et al., S2 19 Cr. 463 (DLC)

Dear Judge Cote:

       The Government writes, with consent of defense counsel, to request that the Court schedule a
discovery deadline of July 31, 2020 for substantial completion of discovery for defendants Jose Baez
and Andy Garibaldi Lopez.

                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney

                                            by:     /s/
                                                  Stephanie Lake / Sheb Swett / Aline Flodr
                                                  Assistant United States Attorneys
                                                  (212) 637-1066 / 6522 / 1110

cc: All counsel (by ECF)
